ORDER *
Our decision in Carter v. United States Department of Commerce, 307 F.3d 1084 (9th Cir.2002), renders this action moot. We REVERSE and VACATE the judgment below and REMAND to the district court with instructions to DISMISS the action as moot. See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950) (explaining the “established practice” followed when pending appeals become moot “through happenstance”). The parties shall bear their own costs on appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.